KELLEY, Judge,
concurring and dissenting.
I respectfully dissent.
Because I agree that the board improperly denied Pace’s request for a hearing, I concur in the reversal of the trial court’s decision. I must respectfully dissent as to the need for a remand, however, because I believe that the letter of February 22, 1990 estops the board from now asserting the expiration of the ten-month period.
Pace originally filed applications for the years beginning November 1, 1988 and November 1, 1989. These applications were filed on August 22, 1989. Assuming, arguendo, that the ten-month period found in Section 470(a) of the Code is applicable, the period runs “ten months after the expiration date of the license.” The license at issue expired *162on October 31, 1988. Therefore, the ten-month period had already run prior to the letter of February 22, 1990.
The letter read as follows:
In view of the circumstance(s) for non-renewal of the license, you will be given a reasonable period of time to rectify this matter during which time we will hold the renewal application, bond, fees, etc. in abeyance, but in no event beyond the expiration date of the license term.
If you have no intention to meet the tax clearance conditions in order that the license can be renewed, please inform us in order that we may return the bond and fees for which you are entitled.
Reproduced Record (R.) at 5a.
Licensee did not inform the board that it did not intend to meet the required conditions, but rather proceeded to obtain the necessary tax clearances, believing that it had until the expiration of the present term, i.e., October 31, 1990, to “rectify this matter,” and in fact obtained the necessary tax clearances prior to October 31, 1990.1
Although the board could have denied the application in the first instance, once it granted Pace an additional period of time in which to comply, and Pace in fact complied within that period, the board should be estopped from refusing to accept the application. For that reason, I would reverse the trial court and order the board to accept Pace’s application.

. Stipulation of Facts, R. at 4a.